

116 HR 7716 IH: American Family and Private Property Defense Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7716IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Smith of Missouri (for himself, Mr. Graves of Missouri, Mr. Long, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish defenses against crimes of violence, and for other purposes.1.Short titleThis Act may be cited as the American Family and Private Property Defense Act. 2.Defenses against crimes of violence(a)In generalChapter 1 of title 18, United States Code, is amended by adding at the end the following:28.Defense of self or others(a)Defense(1)Justifiable use of forceIt is an affirmative defense against any charge for a crime of violence that the defendant only used physical force upon another person to the extent that the defendant reasonably believed such force to be necessary to defend the defendant or a third person from what the defendant reasonably believes to be the use or imminent use of unlawful force by such other person.(2)Justifiable use of deadly forceIt is an affirmative defense against any charge for a crime of violence that the defendant only used deadly force upon another person—(A)to the extent that the defendant reasonably believed such force to be necessary to defend the defendant or a third person from what the defendant reasonably believes to be the use or imminent use of unlawful force by such other person;(B)if such person unlawfully enters, remains after unlawfully entering, or attempts to unlawfully enter a dwelling, residence, or vehicle lawfully occupied by such person; or(C)if such person unlawfully enters, remains after unlawfully entering, or attempts to unlawfully enter private property that is owned or leased by an individual, or is occupied by an individual who has been given specific authority by the property owner to occupy the property, claiming a justification of using protective force under this section.(3)No duty to retreatThe defendant has no duty to retreat—(A)from a dwelling, residence, or vehicle where the person is not unlawfully entering or unlawfully remaining;(B)from private property that is owned or leased by such individual; or(C)if the defendant is in any other location such defendant has the right to be.(b)Application(1)In generalA defense under subsection (a) shall not apply if the defendant is the initial aggressor, unless—(A)the defendant has withdrawn from the encounter and effectively communicated such withdrawal to such other person but the latter persists in continuing the incident by the use or threatened use of unlawful force;(B)the defendant is a law enforcement officer; or(C)the aggressor’s actions are justified under any other provision of law.(2)Third partyA defense under subsection (a) shall not apply if, under the cir­cum­stances as the defendant reasonably believes them to be, the person whom the defendant is seeking to protect would not be justified in using such protective force.(3)FelonyThe defendant was attempting to commit, committing, or escaping after the commission of a forcible felony.(c)Physical restraintThe defenses under this section shall extend to the use of physical restraint as protective force provided that the defendant takes all reasonable measures to terminate the restraint as soon as it is reasonable to do so.(d)BurdenThe defendant shall have the burden of raising any defense under this section. If a defendant asserts that defendant’s use of force is described under subsection (a)(2), the burden shall then be on the Government to prove beyond a reasonable doubt that the defendant did not reasonably believe that the use of such force was necessary to defend against what the defendant reasonably believed was the use or imminent use of unlawful force.29.Defense of property(a)DefenseIt is an affirmative defense against any charge for a crime of violence that the defendant only used physical force upon another person to the extent that the defendant reasonably believed such force to be necessary to prevent what the defendant reasonably believes to be the commission or attempted commission by such person of stealing, property damage or tampering in any degree.(b)ApplicationA defense under subsection (a) shall not apply if the defendant uses deadly force unless authorized under subsection (a).(c)Physical restraintThe defenses under this section shall extend to the use of physical restraint as protective force provided that the defendant takes all reasonable measures to terminate the restraint as soon as it is reasonable to do so.(d)BurdenThe defendant shall have the burden of raising any defense under this section.30.Battered spouse defense(a)DefenseEvidence that the actor was suffering from the battered spouse syndrome shall be admissible upon the issue of whether the actor lawfully acted in self-defense or defense of another.(b)ProcedureIf the defendant proposes to offer evidence of the battered spouse syndrome, the defendant shall file written notice thereof with the court in advance of trial. Thereafter, the court, upon motion of the Government, shall appoint one or more private psychiatrists or psychologists or physicians with a minimum of one year of training or experience in providing treatment or services to intellectually disabled or mentally ill individuals, who are neither employees nor contractors of the department of mental health for the purposes of performing the examination in question, to examine the accused, or shall direct the director of the department of mental health, or his designee, to have the accused so examined by one or more psychiatrists or psychologists or physicians with a minimum of one year of training or experience in providing treatment or services to intellectually disabled or mentally ill individuals designated by the director, or his designee, for the purpose of examining the defendant. No private psychiatrist, psychologist, or physician shall be appointed by the court unless he has consented to act. The examinations ordered shall be made at such time and place and under such conditions as the court deems proper, except that if the order directs the director of the department of mental health to have the accused examined, the director, or his designee, shall determine the reasonable time, place and conditions under which the examination shall be conducted. The order may include provisions for the interview of witnesses.(c)Excluding certain evidenceNo statement made by the accused in the course of any such examination and no information received by any physician or other person in the course thereof, whether such examination was made with or without the consent of the accused or upon his motion or upon that of others, shall be admitted in evidence against the accused on the issue of whether he committed the act charged against him in any criminal proceeding then or thereafter pending in any Federal court.. (b)Clerical amendmentThe table of sections for chapter 1 of title 18, United States Code, is amended by adding at the end the following:28. Defense of self or others. 29. Defense of property. 30. Battered spouse defense..